Citation Nr: 0006193	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of a proper initial rating for lumbosacral 
strain with fracture of the coccyx and degenerative disc 
disease, currently evaluated as 20 percent disabling.

2.  Determination of a proper initial rating for residuals of 
trauma to the left knee, currently evaluated as 20 percent 
disabling.

3.  Determination of a proper initial rating for residuals of 
trauma to the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1990.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran's fractured coccyx was originally service 
connected at a noncompensable evaluation in January 1997.  
However, the RO recharacterized the lumbosacral strain issue 
by an August 1998 Supplemental Statement of the Case to 
include fracture of the coccyx and degenerative disc disease.  
The veteran's rating for lumbosacral strain was increased 
from 10 percent to 20 percent at that time.

The veteran has claimed that he fractured his right elbow 
during a fall caused by weakness in his service-connected 
left knee.  This matter is referred to the RO for proper 
adjudication.

The RO originally rated the veteran's residuals of trauma to 
the left knee under Diagnostic Code 5257 and assigned a 10 
percent evaluation.  However, the RO changed the diagnostic 
code under which he was rated by a Supplemental Statement of 
the Case issued in August 1998, and his evaluation for 
residuals of left knee trauma was increased to 20 percent 
under Diagnostic Code 5258.  This rating was made retroactive 
to the original date of the veteran's claim.  The veteran's 
evaluation for residuals of right knee trauma was also 
increased from a noncompensable evaluation to 10 percent 
disabling.  His overall disability evaluation was increased 
from 20 percent to 50 percent.  However, this increase is not 
considered a full grant of benefits on appeal, and his case 
is now properly before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's lumbosacral strain is not severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
changes, or some of the above with abnormal mobility on 
forced motion.

3.  His left knee has full range of motion, but the residuals 
of trauma are manifest by pain throughout the range of 
motion.

4.  His right knee does not show more than slight recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with fracture of the coccyx and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 
(1999).

2.  The criteria for a proper initial rating in excess of 20 
percent for residuals of trauma to the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).

3.  The criteria for a proper initial rating in excess of 10 
percent for residuals of trauma to the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran stated that although he tries to have a high 
tolerance for pain, his back hurts constantly and that pain 
medication has not effectively alleviated this pain.  The 
veteran reported that he must put a pillow between his knees 
in order for him to sleep properly.  He said that although he 
could completely straighten out the left leg and bend it back 
at least 45 degrees, he had a lot of pain with movement.  In 
fact, he has fallen on several occasions because his knee 
wobbled, once at work and once at K-Mart.  He indicated that 
the left knee feels unstable and hurts constantly, and that 
his left knee is far worse than his right knee, although 
apparently pain medication helps.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations and an RO hearing in August 1998, and 
the VA has obtained treatment records from both VA and 
private hospitals.  Thus, the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and no further assistance to the veteran is required 
pursuant to 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Lumbosacral strain

The veteran's lumbosacral strain was service connected in 
January 1997 and it is currently evaluated as 20 percent 
disabling under Diagnostic Code (DC) 5295.  As stated above, 
fracture of the coccyx and degenerative disc disease have 
been included by the RO as being part of the service-
connected low back disorder.  DC 5295 provides that a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295.

According to an August 1995 VA radiologic consultation 
report, there was a wedge compression fracture of the L1 
vertebral body with degenerative narrowing of T12-L1 disc 
space.  Osteophytosis was noted at multiple lower lumbar 
levels.  The remaining vertebral bodies and disc spaces were 
maintained.  On physical examination, the examiner noted that 
there were no muscle spasms.  He reported there was a slight 
increase in the normal lumbar lordosis.  The veteran could 
forward bend to 90 degrees, and he could backward bend to 20 
degrees.  Lateral bending was to 45 degrees in each 
direction, and rotation was 35 degrees.  The examiner 
diagnosed chronic lumbosacral strain.

An X-ray of the veteran's lumbar spine taken in January 1998 
revealed moderate compression of L1, which appeared old, 
based on osteophyte formation.  Mild degenerative disc 
disease was present throughout the lumbar spine with 
posterior narrowing and the spine's alignment was intact.  
The examiner indicated that there was evidence of an old L1 
compression fracture.

According to an April 1998 VA examination report, the veteran 
was medicated with Diclofenac and ibuprofen for his spine.  
He had flare up of his back pain every other weekend.  The 
veteran reported that the pain generally lasted for about one 
week, so that he usually had pain on alternating weeks.  The 
examiner indicated that when the veteran had a flare-up of 
this pain, he did not have any additional limitations on his 
range of motion; however, he did have some functional loss of 
flexibility.  The veteran did not need crutches, braces, or a 
cane for his back pain, and the examiner reported that there 
were no functional problems due to the spine disease.  
Rather, the veteran had full range of motion in his spine, 
which was not painful on motion.  There was no additional 
limitation during a flare.  The veteran did have some diffuse 
lower back muscle spasm.  The examiner diagnosed chronic low 
back pain probably secondary to his old compression fracture 
at T-1.

Considering this clinical record, the Board concludes that an 
evaluation in excess of 20 percent is not warranted for 
lumbosacral strain with fractured coccyx and degenerative 
disc disease.  Although there is some muscle spasm to warrant 
the 20 percent evaluation, there has been no showing that the 
veteran's whole spine lists to the opposite side or positive 
Goldthwaite's sign.  Rather, a recent X-ray has shown that 
the veteran's spine was aligned as of January 1998.  The 
clinical evidence is clear that the veteran does not have 
marked limitation of forward bending in standing position, as 
he was able to forward bend to 90 degrees in August 1995.  
The medical evidence of record does not show any loss of 
lateral motion with osteo-arthritic changes.  Instead, 
lateral bending was 45 degrees in both directions in August 
1995, affirmatively showing he does not have loss of lateral 
motion.  An X-ray of the back in January 1998 showed mild 
degenerative disc disease, but there was no evidence of a 
narrowing of joint space or evidence of abnormal mobility 
with forced motion.  As such, the Board must conclude that 
the 20 percent evaluation adequately accounts for the 
veteran's low back symptomatology under DC 5295, and an 
increased evaluation is not warranted given the current 
manifestations of his service-connected disability.

In reaching its decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999), regardless of whether 
they were raised by the veteran.  In particular, the Board 
has weighed the provisions of DC 5293 for intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome; recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome; recurring attacks, with intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Although DC 5293 has been considered, the Board notes that 
the veteran's back disability has never been characterized as 
intervertebral disc syndrome.  Even if it had ever been 
characterized as such, an evaluation in excess of 20 percent 
would not be warranted because the neuropathy reflected by 
the clinical record is not productive of a higher evaluation.  
The record contains no evidence of radicular neuropathy such 
as sensory loss in his extremities, shooting pains, or 
tingling.  The veteran's symptomatology is predominately 
manifest by pain on motion, but there has been no showing of 
functional impairment as a result of pain on motion.  
Considering the lack of medical evidence that the veteran has 
characteristic neuropathy reflective of intervertebral disc 
disease, an evaluation in excess of 20 percent would not be 
warranted under DC 5293.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.40 and 4.45, but the clinical findings are not reflective 
of additional disability due to pain or weakened movement 
associated with the service-connected disability at issue.  
Furthermore, the record does not present an approximate 
balance of positive and negative evidence with respect to an 
evaluation in excess of 20 percent as to permit application 
of the benefit-of-the-doubt rule.

Residuals of trauma to the left  and right knees

The RO service connected the veteran's residuals of trauma to 
the right knee in January 1997 and assigned a 10 percent 
evaluation under DC 5257.  Under DC 5257, slight recurrent 
subluxation or lateral instability warrant a 10 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrant a 20 percent evaluation and severe 
recurrent subluxation or lateral instability warrant a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5257.

The veteran's evaluation for residuals of trauma to left knee 
was increased to 20 percent following an arthroscopy 
procedure performed in March 1998, and the assignment was 
retroactive to the date of his original claim.  As discussed 
above, the assigned diagnostic code was changed from DC 5257 
to DC 5258.  Under DC 5258, a 20 percent evaluation is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258.

According to an August 1995 radiologic consultation report, 
the veteran reported that he had injured both knees in a 
parachuting accident.  The X-ray showed that the veteran's 
knees were normal at that time.  On physical examination of 
the left knee, the veteran had a normal gait and he walked 
without a limp.  The left knee flexed from 0 degrees to 140 
degrees.  The examiner said there was "really no significant 
increased crepitus" on the day of examination.  However, the 
veteran complained that the knee would "go out" in an 
anterior-posterior direction.  The examiner reported that the 
veteran was unable to demonstrate any true anterior cruciate 
ligament looseness; however, he indicated that such was often 
the case in veterans who had heavy musculature, which was 
true in this case.  The veteran did not have atrophy.  The 
right knee was also capable of flexion from 0 degrees to 140 
degrees.  There was a slight amount of increased crepitus on 
the right side with slight patellar catching.  The examiner 
diagnosed residuals of trauma to the left and right knees, 
postoperative on the left.

Medical records from the Cincinnati Group Health Associates, 
Inc., dated between July 1995 and September 1998, reflect the 
veteran's knee symptomatology worsened bilaterally during 
that period of time.  A medical note dated in July 1995 
referred to an arthroscopy performed on the veteran in 1986, 
and the examiner indicated that the veteran had continued to 
have some pain intermittently about the knee joint, some 
giving way, but no falling, no locking, and no effusion.  On 
physical examination, there was mild crepitus about the 
lateral side of the joint that would be consistent with 
degenerative arthrosis of the lateral compartment.  The 
veteran's knee was not varus or valgus malaligned.  He had a 
normal anterior and posterior drawer, negative FRD, and 
negative Lachman.  He had no swelling and negative patellar 
symptoms.  The examiner diagnosed probable early degenerative 
arthrosis, lateral compartment.

In January 1998, the veteran was seen by a VA examiner, who 
reported that there was left knee swelling, pain on palpation 
under the patella.  The knee's range of motion was good, but 
there was crepitus.  The examiner ordered left knee X-rays, 
which showed no bony or soft tissue abnormality.  The 
examiner's impression of the X-rays was "a normal study."

Subsequent medical notes from Cincinnati Group Health 
Associates, Inc., show that the veteran began to develop 
pain, swelling, and locking in his left knee.  Apparently, 
pain in the left knee was increasing as of February 1998.  
The clinical record includes a March 1998 Group Health 
operation report of an arthroscopy.  The preoperative 
diagnosis was medial meniscal tear; the postoperative 
diagnosis was chondromalacia patella, lateral plateau 
chondromalacia, and synovitis.

The veteran's knees were further examined by the VA in April 
1998.  According to the VA examiner, the veteran had pain, 
weakness, stiffness, swelling, locking, and giving way and 
fatigability of both knees.  He did not have any heat or 
redness of either knee.  The pain was constant, underlying, 
and present in both knees, but it could be controlled 
somewhat with medication.  He did not have specific flare up 
of his joint disease.  He only had constant and progressive 
joint disease with pain that was anywhere from six to seven 
on a scale of ten.  Precipitating factors were prolonged 
sitting and bending.  Alleviating factors included walking 
regularly and not bending over repeatedly.  There was no 
additional limitation of motion and the veteran did not 
require crutches, braces, or a cane.  The examiner stated 
that the veteran did not have episodes of dislocation or 
recurrent subluxation, and that he had no inflammatory 
arthritis.  However, the examiner reported that the veteran's 
knee problems caused decreased ambulation due to pain, and 
the veteran could not walk as far as normal.

On physical examination, he had full range of motion in both 
knees as measured passively and actively.  However, he did 
have a bilateral, positive, anterior drawer sign, positive 
bilateral Lachman's sign, and positive bilateral McMurray's 
sign.  He had negative posterior drawer sign bilaterally.  He 
also had a positive medial collateral ligament and lateral 
collateral ligament range of motion.  The range of motion was 
between one to three degrees; however, because he did have 
greater than zero degrees, those were positive findings for 
range of motion in his collateral ligaments.  The examiner 
diagnosed bilateral ACL tears and bilateral meniscal tears.

The veteran testified at his RO hearing in August 1998 that 
he had knee instability, especially in his left knee.  He 
said that his left knee was far worse than his right knee.  
He further reported that although he was not having problems 
with his range of motion, he had pain all the time which he 
attempted to alleviate through propping his knees up on a 
pillow.

The medical evidence tends to show that the veteran's knee 
symptomatology has worsened since August 1995.  At that 
point, the clinical evidence showed that the veteran's knees 
were almost asymptomatic and he had flexion in both knees 
from 0 degrees to 140 degrees.  Although the veteran was 
still able to have full movement in both knees as of April 
1998, he had other symptoms, such as knee pain, positive 
bilateral anterior drawer sign, Lachman's sign, and 
McMurray's sign.  He has stated that his left knee is much 
worse than his right knee and that he needs to put a pillow 
between his legs to sleep, although medication apparently 
alleviates some of the knee pain.  However, there is no 
medical evidence of either recurrent subluxation in either of 
his knees.  In fact, the examiner in April 1998, the time of 
the most recent examination, affirmatively stated that the 
veteran did not have recurrent subluxation or an inflammatory 
arthritis in his knees.  In light of the lack of medical 
evidence for recurrent subluxation or lateral instability, an 
evaluation in excess of 10 percent for his right knee is not 
warranted under DC 5257.  Nevertheless, the veteran's left 
knee has meniscal damage and tearing, as shown by the March 
1998 operative report.  Evidence of pain throughout motion 
and meniscus tearing is commensurate with of a 20 percent 
evaluation for the left knee under DC 5258.

In reaching its decision of whether to increase the current 
rating assigned to the veteran's knees, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1999) were considered, regardless of 
whether they were raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991).  Under DC 5260, a zero 
percent evaluation is warranted if flexion of the leg is 
limited to 60 degrees.  A 10 percent evaluation is warranted 
if flexion is limited to 45 degrees.  A 20 percent evaluation 
is warranted if flexion of the leg is limited to 30 degrees.  
A 30 percent evaluation, the highest available under the 
schedular provisions, is warranted if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260 (1999).

Under DC 5261, a zero percent evaluation is warranted if 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation is warranted if extension is limited to 10 
degrees.  A 20 percent evaluation is warranted if extension 
of the leg is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted if flexion is limited to 30 
degrees.  A 50 percent evaluation, the highest available 
under the schedular provisions, is warranted if flexion is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In this regard, the VA examination reports of August 1995 
reflect that the veteran's range of motion of the right knee 
was 0 degrees to 140 degrees.  Moreover, the VA examiner in 
April 1998 indicated that the veteran had full range of 
motion measured both actively and passively.  He also 
reported that there was no additional limitation of motion.  
Thus, the veteran does not meet the criteria for an increased 
rating under either DC 5260 or DC 5261.  Although the Board 
is cognizant of the veteran's arthroscopy in March 1998 and 
his knee pain, the pain does not cause additional limitation 
of motion and he has full range of motion in both knees.  As 
these codes are based on limitation of motion, they do not 
permit even compensable ratings for the veteran's residuals 
of trauma to the left and right knees.

The Board has further considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, but the clinical findings are not 
reflective of additional disability due to pain or weakened 
movement associated with the service-connected disabilities 
at issue.  The record does not present an approximate balance 
of positive and negative evidence with respect to an 
evaluation in excess of 20 percent for his left knee and 10 
percent for his right knee as to permit application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).  Moreover, 
X-ray reports of August 1995 and January 1998 are negative 
for any signs of arthritis, and the examiner in April 1998 
stated that there was no inflammatory arthritis.  Thus, a 
separate rating for arthritis of the knees is not warranted 
under applicable provisions.


ORDER

An initial rating for lumbosacral strain with fracture of the 
coccyx and degenerative disc disease in excess of 20 percent 
is denied.

An initial rating for residuals of trauma to the left knee in 
excess of 20 percent is denied.

An initial rating for residuals of trauma to the right knee 
in excess of 10 percent is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

